                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CR-103-KDB-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 WILLIAM AUSTIN BLANKENSHIP,                           )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Ex Parte Motion To Seal

Defendant’s Sentencing Memorandum” (Document No. 104) filed September 1, 2020.                  In

accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s interest

in access to the affected materials, and alternatives to sealing. The Court determines that no less

restrictive means other than sealing is sufficient inasmuch as Defendant’s Sentencing

Memorandum contains sensitive and private information that is inappropriate for public access.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

         IT IS, THEREFORE, ORDERED that the “Ex Parte Motion To Seal Defendant’s

Sentencing Memorandum” (Document No. 591) is GRANTED, and Defendant’s Sentencing

Memorandum (Document No. 105) is sealed until further Order of this Court.



                                          Signed: September 2, 2020




      Case 5:19-cr-00103-KDB-DCK Document 108 Filed 09/03/20 Page 1 of 1
